DETAILED ACTION
This action is in response to communications filed on May 25th, 2022.
Claims 1-5, 8-12 and 15-19 are hereby allowed.  Claims 1-2, 8-9, and 15 are currently amended.  Claims 6-7, 13-14, and 20 are currently canceled.
The present application claims priority to provisional application 63/076,312 filed on September 9th, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant’s arguments on page 6-7, filed on May 25th, 2022 regarding amendments to independent claims 1, 8, and 15 are persuasive.  Specifically, the prior art of record (Breckenridge) does not teach macramé tiles having a diamond shape defined by a plurality of edges and including a plurality of cords that enter and exit the tiles along the plurality of edges.
Upon further search and consideration in the technology area of macramé apps for creating a macramé project, no prior art was identified as teaching: selecting macramé tiles having a diamond shape defined by a plurality of edges and including a plurality of cords that enter and exit the tiles along the plurality of edges, and the macramé tiles having at least one knot thereon.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gonsalves	Pat. Pub.	2016/0349978
Gupta		Pat. Pub.	2014/0277683
Lehere		Patent no.	8,731,703
Erenest		WIPO		WO-2018092128

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
5/29/22
/BLAKE J RUBIN/Examiner, Art Unit 2457